J-S55044-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.J., A MINOR,              IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellant



APPEAL OF: J.J., A MINOR

                                                     No. 2071 EDA 2015


                Appeal from the Dispositional Order June 9, 2015
              In the Court of Common Pleas of Philadelphia County
               Juvenile Division at No(s): CP-51-JV-0003239-2014

BEFORE: LAZARUS, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                     FILED AUGUST 18, 2016


       J.J. (hereinafter “Juvenile”) appeals from the dispositional order

entered in the Court of Common Pleas of Philadelphia County on June 9,

2015, following his delinquency adjudication for Robbery, Conspiracy, Theft

by Unlawful Taking, and Simple Assault.1 Following a review of the record,

we affirm.

       The juvenile court set forth the relevant procedural and factual history

herein as follows:2

____________________________________________


1
  18 Pa.C.S.A. §§ 3701(a)(1)(ii); 903(c); 3921(a); 2701(a), respectively.
The Juvenile Court dismissed a charge for Possession of an Instrument of
Crime, 18 Pa.C.S.A. § 907(a).
2
  The facts and procedural history are derived from the transcripts of
Juvenile’s adjudication hearing at which time Juvenile was tried together
(Footnote Continued Next Page)


*Former Justice specially assigned to the Superior Court.
J-S55044-16


      PROCEDURAL HISTORY

             Prior to their juvenile delinquency hearing co-defendants
      [Juvenile] and JG jointly filed a motion to suppress in court and
      out of court identification evidence alleging the process and
      identifications violated the co-defendants' due process rights.
      The motion was denied and an adjudication hearing was held
      wherein defendants were adjudicated delinquent of robbery as a
      felony of the second degree, conspiracy, theft, and simple
      assault. This appeal followed.

      STATEMENT OF FACTS

            At the suppression hearing and subsequent trial, the
      Commonwealth offered the testimony of the complainant and
      Philadelphia Police Officers Joseph Campbell, Colin Gershert
      [sic], and Jeffrey Thompson. The evidence established the
      following:
            On December 10, 2014, at approximately 10:30 P.M. the
      complainant was walking in the area of the 6900 Block of Haines
      Street in Philadelphia, Pennsylvania. (N.T. 1/20/15 pgs. 62-63)
      As the complainant was walking, five young males approached
      him. Id. One of the males approached the complainant from the
      back, and placed his arm around the complainant's body. Id.
      Another male held an unknown object to the complainant's neck
      and said "give it up old head, give it up." (N.T. 1/20/15 pg. 63)
      The other three males went through the complainant's pants
      pockets. Id. The complainant testified that at this moment he
      thought he was going to get shot for nothing. (N.T. 1/20/15 pg.
      66) After approximately three minutes, there was a loud noise in
      the area and the males scattered. (N.T. 1/20/15 pg. 63) The
      complainant was able to see that all of the males were young,
      black, and wearing dark hooded sweatshirts. (N.T. 1/20/15 pgs.
      70-71) One male in the group stood out to the complainant
      because he was wearing a red hooded sweatshirt. (N.T. 1/20/15
      pg. 70)
            The complainant then went directly to his home and
      contacted the police. (N.T. 1/20/15 pgs. 63, 67, 10) Police
      Officers arrived at the complainant's home within five minutes.
                       _______________________
(Footnote Continued)

with his codefendant, J.G. J.G.’s case is on appeal separately with this Court
at No. 1884 EDA 2015.



                                            -2-
J-S55044-16


      (N.T. 1/20/15 pgs. 8-9) There, the complainant told the Officers
      about the incident and described the males. (N.T. 1/20/15 pgs.
      9, 84) Based on the description the complainant provided, the
      Officers sent out a flash description of the five assailants. (N.T.
      1/20/15 pg. 9)
             Officer Goshert and his partner Officer Thompson received
      the flash information while at a location just two blocks from the
      6900 block of Haines Street. (N.T. 1/20/15 pgs. 27) At that
      location, Officer Goshert observed a group of three young black
      males matching the flash information, including the [Juvenile],
      who was wearing a red hood sweatshirt, the defendant JG who
      was wearing a dark hooded sweatshirt, and another young black
      male wearing a dark hooded sweatshirt. Id. As Officer Goshert
      and his partner, both in full uniform, approached the males, two
      fled on foot while [Juvenile] remained. (N.T. 1/20/15 pgs. 27-
      28) Officer Thompson pursued defendant JG and the other male,
      while Officer Goshert detained [Juvenile] so that the complaining
      witness could be transported to the location to make an
      identification. (N.T. 1/20/15 pg. 30) After a brief chase,
      defendant JG was apprehended and detained by Officer
      Thompson so that the complaining witness could be transported
      to make an identification. The complainant positively identified
      [Juvenile] as the same individual wearing the red hooded
      sweatshirt involved in the incident, and defendant JG as one of
      the other males wearing a dark hooded sweatshirt involved in
      the incident. Id. [The juveniles] were then handcuffed and
      placed under arrest. (N.T. 1/20/15 pgs. 33 -34)

Juvenile Court Opinion, filed 11/9/15, at 1-3.

      On January 20, 2015, the juvenile court heard testimony on Juvenile’s

and his co-defendant’s motion to suppress identification and an adjudication

hearing immediately followed. At the conclusion of the hearing, the juvenile

court held the matter under advisement.          Ultimately, the juvenile court

entered an order adjudicating Juvenile delinquent of one count each of the

aforementioned charges on April 29, 2015.         Juvenile did not file a post-

dispositional motion.



                                     -3-
J-S55044-16



       On July 8, 2015, Juvenile filed a notice of appeal. On July 20, 2015,

the juvenile court ordered Juvenile to file a concise statement of matters

complained of on appeal pursuant to Pa.R.A.P. 1925(b) “no later than 21

days after entry of such order (on or before August 11, 2015).” 3 On August

11, 2015, Juvenile filed his Statement of Errors Complained of on Appeal

along with his Request for an Extension of Time to File a Supplemental

Statement of Errors Complained of on Appeal wherein he indicated that he

had not yet received the notes of testimony from the adjudicatory hearing

and that upon receiving the complete record in the matter, he may to raise

additional challenges. These documents were filed together with a proof of

service; however, the juvenile court never ruled on Juvenile’s petition for

extension of time.

       Notwithstanding,       on   September      10,   2015,   Juvenile   filed   his

Supplemental Statement of Errors Complained of on Appeal.                     In his

supplemental statement, Juvenile raised an additional claim of juvenile court

error for permitting the complainant to read into evidence and testify

regarding his statement to police.             He also reiterated therein the two

challenges to the juvenile court’s denial of his suppression motion and his

challenge to the sufficiency of the evidence that he had asserted in his initial

concise statement.         With regard to the latter, Juvenile expanded his

____________________________________________


3
 As we will discuss more fully infra, a timely concise statement was due on
or before August 10, 2015.



                                           -4-
J-S55044-16



sufficiency challenge to include the crimes of Conspiracy, Theft and Simple

Assault. The juvenile court filed an opinion pursuant to Pa.R.A.P. 1925(a) on

November 9, 2015, wherein it considered the merits of the four issues

Juvenile presented in his Supplemental Statement of Errors Complained of

on Appeal.

       In his brief, Juvenile presents the following Statement of the Questions

Involved:


       1.     Was not the evidence insufficient as a matter of law to
       prove robbery, conspiracy, theft and simple assault beyond a
       reasonable doubt because [Juvenile’s] involvement is based
       upon nothing more than a general similarity of clothing and the
       properly admitted circumstantial evidence amounted to little
       more than [Juvenile’s] proximity to another male who was also
       identified based upon clothing exclusively?

       2.     Did not the [juvenile] court err in denying [Juvenile’s]
       motion to suppress the out-of-court identification because the
       show up was unnecessarily suggestive and not otherwise reliable
       in violation of the Due Process Clauses of the Pennsylvania and
       Federal Constitutions?

       3.    Did not the [juvenile] court err in admitting the
       complainant’s statement to the police over objection where the
       complainant had neither been impeached nor did he testify to a
       lack of recollection?

Brief for Juvenile at 4.4


____________________________________________


4
  In a footnote, Juvenile explained that upon further consideration he had
chosen to abandon his second suppression challenge because officers had
reasonable suspicion to detain him for investigation. Brief for Juvenile at 4.
n. 1.
(Footnote Continued Next Page)


                                           -5-
J-S55044-16


      At the outset, we note that while counsel for Juvenile, apparently

relying upon the erroneous instruction of the juvenile court, indicated that

he had until August 11, 2015, to file his Pa.R.A.P. 1925(b) statement, see

Supplemental Statement of Errors Complained of on Appeal, filed 9/10/15,

at ¶2, twenty-one days from July 21, 2015, was Monday, August 10, 2015.

Furthermore, although Juvenile presented a challenge to the sufficiency of

the evidence and the juvenile court’s denial of his suppression motion in his

Statement of Errors Complained of on Appeal, Juvenile did not raise therein

the third question he presents for our review.            Moreover, the sufficiency

challenge    Juvenile      initially   asserted   pertained   only   to   the   robbery

adjudication, while he lists conspiracy, theft and simple assault in his

supplemental statement.           As such, we must consider whether Juvenile’s

initial concise statement and the first and third issues he presents for this

Court’s review, which he first raised in his Supplemental Statement of Errors

Complained of on Appeal, were properly preserved for our review.

      We begin by noting it is well-settled in Pennsylvania that the failure to

file a timely Rule 1925(b) statement automatically results in waiver of all

issues on appeal, regardless of the length of the delay in filing. See

Commonwealth v. Hill, 609 Pa. 410, 427, 16 A.3d 484, 494 (2011). We

further acknowledge that Rule 1925(b) provides that appellants may seek an

                       _______________________
(Footnote Continued)




                                            -6-
J-S55044-16


extension of time in which to file a Rule 1925(b) statement beyond the initial

timeframe ordered by the trial court.5           However, this Court has concluded

that a late 1925(b) statement by a criminal defendant represented by

counsel constitutes per se ineffectiveness, and the proper remedy is to

remand for the filing of such a statement nunc pro tunc. Commonwealth v.

Grohowski, 980 A.2d 113, 114 (Pa.Super. 2009), citing Commonwealth

v. Burton, 972 A.2d 428, 433 (Pa.Super. 2009) (en banc); see also

Commonwealth v. Myers, 86 A.3d 286, 289 (Pa.Super. 2014) (observing

that if appellant's Rule 1925(b) statement were late, “we would be obligated

as a matter of our rules of procedure to deem appellate counsel ineffective[]



____________________________________________


5
  Rule 1925. Opinion in Support of Order
...
(b) Direction to file statement of errors complained of on appeal;
instructions to the appellant and the trial court.
...
(2) Time for filing and service. The judge shall allow the appellant at least 21
days from the date of the order's entry on the docket for the filing and
service of the Statement. Upon application of the appellant and for
good cause shown, the judge may enlarge the time period initially
specified or permit an amended or supplemental Statement to be
filed. Good cause includes, but it is not limited to, delay in the
production of a transcript necessary to develop the Statement so
long as such delay is not attributable to a lack of diligence in
ordering or paying for such transcript by the party or counsel on
appeal. In extraordinary circumstances, the judge may allow for the filing of
a Statement of amended or supplemental Statement nunc pro tunc.

Pa.R.A.P.1925(b)(2) (emphasis added).




                                           -7-
J-S55044-16


and to remand for the filing of a Statement nunc pro tunc.”) citing

Pa.R.A.P.1925(c)(3).

      Clearly, contrary to counsel’s apparently good-faith belief the initial

concise statement had been timely filed in light of the juvenile court’s

erroneous directive, Juvenile’s Statement of Errors Complained of on Appeal

was untimely; however, he followed the proper procedure for seeking an

extension of time in which to file a supplemental concise statement along

with a proposed order.    He also presented a good reason for requesting an

extension of time.     In addition, Juvenile promptly filed his supplemental

statement approximately thirty days after the initial filing, and the juvenile

court considered the issues he raised therein.     Inexplicably, the juvenile

court never entered an order granting or denying Juvenile’s petition, yet it

did issue a Rule 1925(a) opinion wherein it considered the four issues

Juvenile presented in his supplemental statement without a discussion of

Juvenile’s possible waiver of those claims in light of the aforementioned

procedural anomalies.     As such, we find Juvenile properly preserved his

claims for our review, and we will proceed to a consideration of the merits

thereof.   See Commonwealth v. Burton, 973 A.2d 428, 433 (Pa.Super.

2009) (stating that even where a concise statement is untimely filed, this

Court may decide the appeal on the merits if the trial court had adequate

opportunity to prepare an opinion addressing the issues being raised on

appeal).


                                     -8-
J-S55044-16


     Juvenile first challenges the sufficiency of the evidence to sustain his

delinquency adjudication. When examining a challenge to the sufficiency of

the evidence supporting an adjudication of delinquency, this Court employs a

well-settled standard of review:

            When a juvenile is charged with an act that would
     constitute a crime if committed by an adult, the Commonwealth
     must establish the elements of the crime by proof beyond a
     reasonable doubt. When considering a challenge to the
     sufficiency of the evidence following an adjudication of
     delinquency, we must review the entire record and view the
     evidence in the light most favorable to the Commonwealth.
     In determining whether the Commonwealth presented sufficient
     evidence to meet its burden of proof, the test to be applied is
     whether, viewing the evidence in the light most favorable to the
     Commonwealth and drawing all reasonable inferences therefrom,
     there is sufficient evidence to find every element of the crime
     charged. The Commonwealth may sustain its burden of proving
     every element of the crime beyond a reasonable doubt by wholly
     circumstantial evidence.
            The facts and circumstances established by the
     Commonwealth need not be absolutely incompatible with a
     defendant's innocence. Questions of doubt are for the hearing
     judge, unless the evidence is so weak that, as a matter of law,
     no probability of fact can be drawn from the combined
     circumstances established by the Commonwealth.

In re V.C., 66 A.3d 341, 348–349 (Pa.Super. 2013) (quoting In re A.V., 48
A.3d 1251, 1252–1253 (Pa.Super. 2012)). The finder of fact is free to

believe some, all, or none of the evidence presented. Commonwealth v.

Gainer, 7 A.3d 291, 292 (Pa.Super. 2010).

      The Pennsylvania Crimes Code defines Robbery, in relevant part, as
follows:

     (a) Offense defined.
          (1) A person is guilty of robbery if, in the course of
     committing a theft, he:

                                   -9-
J-S55044-16


      ***
                    (iv) inflicts bodily injury upon another or threatens
              another with or intentionally puts him in fear of immediate
              bodily injury;
                    (v) physically takes or removes property from the
              person of another by force however slight;

18 Pa.C.S.A. § 3701(a)(1). “Bodily injury” means an “impairment of physical

condition or substantial pain.” Id. § 2301.

      The Crimes Code also defines Theft by Unlawful Taking or Disposition

as follows:

      (a) Movable property.—A person is guilty of theft if he
      unlawfully takes, or exercises unlawful control over, movable
      property of another with intent to deprive him thereof.

18 Pa.C.S.A. § 3921(a).

      One is guilty of conspiracy to commit a crime with another person or

persons if with the intent of promoting or facilitating its commission he:

      (1)     agrees with such other person or persons that they or one
              or more of them will engage in conduct which constitutes
              such crime or an attempt or solicitation to commit such
              crime; or

      (2)     agrees to aid such other person or persons in the planning
              or commission of such crime or of an attempt or
              solicitation to commit such crime.

18 Pa.C.S.A. § 903(a). This requires proof that: 1) the defendant entered

into an agreement with another to commit or aid in the commission of a

crime; 2) he shared the criminal intent with that other person; and 3) an

overt act was committed in furtherance of the conspiracy. Commonwealth

v. Devine, 26 A.3d 1139, 1147 (Pa.Super. 2011). “This overt act need not


                                     - 10 -
J-S55044-16


be committed by the defendant; it need only be committed by a co-

conspirator.” Commonwealth v. Murphy, 795 A.2d 1025, 1038 (Pa.Super.

2002) (citation omitted).

      Finally, the Crimes Code provides the following definition for Simple

Assault:


      (a) Offense defined.—Except as provided under section 2702
      (relating to aggravated assault), a person is guilty of assault if
      he:
             (1) attempts to cause or intentionally, knowingly or
      recklessly causes bodily injury to another[.]

18 Pa.C.S.A. § 2701(a)(1).

      A review of Juvenile’s argument pertaining to his sufficiency of the

evidence claim, wherein he casts the evidence in a light most favorable to

himself,   reveals   that   he   has   failed   to   list,   let   alone   discuss,   the

aforementioned elements of robbery, conspiracy, theft by unlawful taking or

simple assault or explain why the evidence did not establish each of those

elements beyond a reasonable doubt. Indeed,

      [i]nstead of proffering a proper sufficiency claim, Appellant
      instead makes assertions that correspond with an attack raising
      weight of the evidence claims. See Commonwealth v.
      Dougherty, 580 Pa. 183, 860 A.2d 31, 36 (2004) (holding
      sufficiency claim that “there is no credible evidence” is not
      sufficiency claim at all; it is a weight claim); Commonwealth v.
      Small, 559 Pa. 423, 741 A.2d 666, 672 (1999) (stating
      appellate court will not review sufficiency claim where argument
      in support of claim goes to weight, not sufficiency, of the
      evidence); Commonwealth v. Mack, 850 A.2d 690, 693
      (Pa.Super. 2004) (providing no relief where appellant alleged
      sufficiency but argued weight; weight issue was reserved for
      fact-finder below).

                                       - 11 -
J-S55044-16



Commonwealth v. Sherwood, 603 Pa. 92, 106-07, 982 A.2d 483, 492

(2009).    Juvenile’s attack on weight rather than sufficiency is clear from

statements like the following contained in his brief:

            The record simply does not support the trial court’s
      conclusion that [the complainant] made an identification of
      anything more than a pair of hoodies and some pants. The
      [juvenile] court’s conclusion rests on nothing more than a guess.

Brief for Juvenile at 25.

      Although the failure to provide this Court with appropriate argument

and citation to applicable legal authority usually results in waiver, see

Sherwood, 603 Pa. at 107, 982 A.2d at 492; Commonwealth v. Spotz,

552 Pa. 499, 716 A.2d 580, 585 n. 5 (1998), to the extent Juvenile develops

an argument pertaining to the sufficiency of the identification evidence, no

relief is due.

      Juvenile’s argument centers around the fact that the complainant was

confused in his identification of Juvenile and J.G. at the hearing and

admitted he identified them to police based upon their clothing.     Juvenile

stresses the complainant’s confusion was evident at the hearing, at which

time neither Juvenile nor J.G. was wearing a hoodie, and maintains that the

complainant, in fact, never identified him as an assailant. Brief for Juvenile

at 13-14, 19-20. Juvenile posits “[h]e was adjudicated because when [the

complainant] saw a young man in a red hoodie, he mistakenly believed it

was the same hoodie worn by the person who robbed him fifteen minutes


                                     - 12 -
J-S55044-16


earlier.”   Id. at 20.    Juvenile spends the bulk of argument on this issue

relaying statistics regarding mistaken identifications and discussing caselaw

from this and other jurisdictions in this regard as well as caselaw wherein

the evidence failed to establish probable cause to arrest. Id. at 20-32. For

instance, he notes that red and black hoodies are “common apparel in the

United States” and faults the complainant for failing to mention zippers,

logos, fabric and pocket type or color shade. He posits this is particularly

relevant in a populated area such as Philadelphia, where dozens of people in

the area may have matched the complainant’s description. Id. at 23-24.

      Rather than challenge the sufficiency of the evidence to support any of

the applicable elements of any offense, Juvenile contends the evidence was

insufficient to prove that he was one of the individuals who robbed the

complainant.     As such, we need not conduct a thorough review of the

evidence to determine whether it can support a finding that all of the

elements of the offenses has been met. Rather, we will focus on the specific

sufficiency issue raised by Appellant: whether the evidence was sufficient to

establish that the complainant properly identified juvenile. When viewed in

a light most favorable to the Commonwealth at the adjudication hearing, we

find it was.

      In Commonwealth v. Orr, 38 A.3d 868, 874–75 (Pa.Super. 2011)

this Court stating that despite a victim’s inability to make an in-court

identification   of   a   defendant,   a   review   of   entire   record   including


                                       - 13 -
J-S55044-16


circumstantial evidence, the victim’s description of common items of clothing

and of general physical characteristics, along with the victim’s unequivocal

out-of-court-identification to police provided shortly after the crime, may be

considered to establish the identity of that defendant. This Court stressed

that the victim at no time stated he had misidentified the appellant shortly

after the incident, but simply indicated he had been unable to view clearly

the face of one of the perpetrators during the robbery.     We further noted

that the trial court, as the finder of fact, had heard the testimony of all

witnesses, was free to make credibility determinations and determined the

evidence had been sufficient to sustain the convictions and that this Court’s

function was not to reevaluate or disturb those credibility determinations.

Id. at 879 n. 5.

      Herein, the complainant testified at the adjudication hearing that he

observed the complexion and clothing of the juveniles during the several

minutes the incident ensued and indicated that he did so clearly, for he does

not wear glasses and was not intoxicated at the time. N.T., 1/20/15, at 71.

Complainant also stated he saw the face of the individual wearing the red

jacket and that the person holding the instrument to his neck was a light-

skinned African American.     Id. at 70, 76.      Complainant unequivocally

identified Juvenile to police whom officers observed wearing a red hooded

sweatshirt less than two blocks from the scene within minutes of the




                                    - 14 -
J-S55044-16


incident. Id. We find that such evidence was sufficient to establish that

Appellant was the individual who committed the aforesaid crimes.

      Next, Juvenile avers the juvenile court erred in denying his motion to

suppress the complainant’s out-of-court identification of Juvenile because

the procedure utilized to obtain it was unnecessary and unduly suggestive.

Brief for Appellant at 35.     In support of this assertion, Juvenile contends at

the time he was identified he was handcuffed, surrounded by police, and

transported to the same block where J.G. had been apprehended.                  He

further posits he was in the presence of an excessive number of officers and

police cruisers during which time suggestive discussion could be heard over

police radio. Brief for Juvenile at 38-39.

      Juvenile also states that, “most importantly” the complainant’s

identification was “patently unreliable.”        Id. at 34, 40. Juvenile reiterates

that the Commonwealth presented evidence only that the complainant was

robbed by five African American youth whom he vaguely described based

upon their clothing. Juvenile urges that absent more detailed and reliable

evidence pertaining to the complainant’s opportunity to observe the

individuals,   his   identification   was   unreliable   and   should   have   been

suppressed. Id. at 40-42.

      In reviewing the propriety of identification evidence, the central
      inquiry is whether, under the totality of the circumstances, the
      identification was reliable. The purpose of a “one on one”
      identification is to enhance reliability by reducing the time
      elapsed after the commission of the crime. Suggestiveness in the
      identification process is but one factor to be considered in

                                        - 15 -
J-S55044-16


      determining the admissibility of such evidence and will not
      warrant exclusion absent other factors.

      As this Court has explained, the following factors are to be
      considered in determining the propriety of admitting
      identification evidence: the opportunity of the witness' [sic] to
      view the perpetrator at the time of the crime, the witness'
      degree of attention, the accuracy of his prior description of the
      perpetrator, the level of certainty demonstrated at the
      confrontation, and the time between the crime and
      confrontation. The corrupting effect of the suggestive
      identification, if any, must be weighed against these factors.
      Absent some special element of unfairness, a prompt “one on
      one” identification is not so suggestive as to give rise to an
      irreparable likelihood of misidentification.

Commonwealth v. Brown, 23 A.3d 544, 558 (Pa.Super. 2011) (en banc)

(internal citations and quotation marks omitted). This Court has found that

“on-scene,    one-on-one      identifications,      even      where   an    appellant    is

handcuffed and officers ask a victim to identify him as the perpetrator, are

not   so   suggestive    as   to   give    rise    to    an   irreparable   likelihood   of

misidentification.” Commonwealth v. Armstrong, 74 A.3d 228, 239

(Pa.Super. 2013) (citation and internal quotation marks omitted), appeal

granted on other grounds, 623 Pa. 560, 83 A.3d 411 (Jan. 8, 2014).

      Herein, as we stated supra, the complainant testified he was able to

identify the young males by their clothing and their complexion.                 He also

informed the juvenile court he saw the face of the individual wearing the red

jacket and holding the instrument to his neck demanding “Give it up, old

head, give it up.”      N.T., 1/20/15, at 70.           He explained he does not wear

glasses and was not intoxicated at the time of his identification which


                                          - 16 -
J-S55044-16


occurred within several minutes of the incident.     Id. at 71.   While Officer

Campbell testified Juvenile had been handcuffed after the initial stop, Id. at

15, Officer Goshert testified Juvenile was handcuffed after the identification,

and the trial court found Juvenile was not handcuffed when the complainant

identified him.   Id. at 30, 33-34, 59-60.      In this regard, the trial court

correctly reasoned as follows:

      [T]he totality of the circumstances surrounding the victim’s
      identifications, particularly the promptness with which they were
      completed, indicated to this court that the out of court
      identifications were completely reliable. There was no evidence
      presented that indicated the presence of special elements of
      unfairness that would have given rise to an irreparable likelihood
      of misidentification by the witness.          While one on one
      confrontations between the suspect and victim are highly
      suggestive, an on the scene identification made shortly after the
      occurrence of the crime does not, by itself, offend a suspect’s
      due process rights. Commonwealth v. Moye, 836 A.2d 973
      (Pa.Super. 2003). Officer Goshert testified that the complainant
      identified [Juvenile] without hesitation as the perpetrator in the
      red hooded sweatshirt, and defendant JG as one of the
      perpetrators in a dark hooded sweatshirt within minutes of the
      incident.    (N.T. 1/20/1015 [sic] pg. 30).        Additionally, no
      corrupting effect was shown to have resulted from the on the
      scene identification. Finding no special elements of unfairness,
      coupled with the close proximity in time and place to the actual
      offense, the identification procedure so enhances the reliability
      of the on the scene identification as to outweigh any possibility
      of irreparable misidentification that might arise from the witness’
      observance      of   the    suspect   in  police    custody.    See,
      Commownealth v. Allen, 429 A.2d 1113 (Pa.Super. 1981).

Juvenile Court Opinion, filed 11/9/15 at 4-5.   Upon our review of the record,

we find the record supports the juvenile court’s factual findings and the legal

conclusions drawn therefrom.




                                     - 17 -
J-S55044-16


      Indeed, the linchpin in assessing the admissibility of an identification is

reliability. McElrath v. Commonwealth, 592 A.2d 740, 743 (Pa.Super.

1991) (citations omitted).    Despite Juvenile’s claim, the reliability of the

complainant’s identification of Juvenile within two blocks of the scene of the

incident is not outweighed by undue suggestion based upon police presence

at the time of the identification or by the fact that he was transported a

short distance to the other end of the block where his codefendant was

being detained.   See Commonwealth v. Moye, 836 A.2d 973, 977–978

(Pa.Super. 2003), appeal denied, 851 A.2d 142 (Pa. 2004) (holding that

reliability of victim's identification of defendant made after victim observed

defendant and unhesitatingly identified him in very close temporal proximity

to the commission of the crime was not outweighed by police remarks made

to victim about defendant prior to the identification and when victim

identified defendant while defendant sat in a police van).

      Nor is the complainant’s identification outweighed by Juvenile’s

speculation that the complainant may have heard transmissions over police

radio, for the record is devoid of any evidence that he, in fact, did so. Also,

contrary to Juvenile’s assertions, the complainant’s unequivocal identification

of Juvenile on December 10, 2014, is not negated by his later confusion at

the adjudication hearing about which juvenile seated in the hearing room

had been wearing the red hoodie that evening.        Consequently, we find no




                                     - 18 -
J-S55044-16


special element of unfairness exists so as to give rise to an irreparable

likelihood of misidentification.

        Finally, Juvenile avers the juvenile court improperly admitted the

complainant’s police statement into evidence at the adjudicatory hearing as

an exception to Pa.R.E. 803.1.6                Juvenile maintains that because the

complainant did not testify he could not remember the incident or that he

was confused about the relevant details thereof, and to the contrary

answered each question clearly and concisely, his memory did not need to

be refreshed.      Brief for Juvenile at 43.7         Moreover, Juvenile claims the

“impermissible introduction of the statement attempts to bolster an
____________________________________________


6
    This relevant portion of this Rule provides:

        (3) Recorded Recollection of Declarant-Witness. A memorandum
        or record made or adopted by a declarant-witness that:

              (A)   is on a matter the declarant-witness once knew
        about but now cannot recall well enough to testify fully and
        accurately;
              (B) was made or adopted by the declarant-witness when
        the matter was fresh in his or her memory; and
              (C) the declarant-witness testifies accurately reflects his
        or her knowledge at the time when made.

              If admitted, the memorandum or record may be read into
        evidence and received as an exhibit, but may be shown to the
        jury only in exceptional circumstances or when offered by an
        adverse party.

Pa.R.E. 803.1(3).
7
  Juvenile placed a timely objection on the record to complainant’s reading of
the statement. N.T., 1/20/15, at 72, 74-75.



                                          - 19 -
J-S55044-16


otherwise completely insufficient identification” because it suggests the

complainant observed specific characteristics of Juvenile such as his age and

height which had not been included in the initial description the complainant

had provided to police. Id. at 44.

      In response to this argument, the juvenile court indicated that during

the hearing,

      the complainant appeared to lack sufficient present recollection
      to enable him to testify fully and accurately.         After the
      complainant misidentified the clothing worn by each of the
      assailants, the Commonwealth presented the witness with his
      statement made to police in an attempt to refresh the witness[’]
      recollection. The witness could not testify fully from present
      memory. . . The prior statement of the complainant to police
      had the indicia of trustworthiness required by the rules and was
      never categorically disowned by the complainant. Moreover,
      [Juvenile’s] counsel cross-examined the witness concerning his
      lack or present recollection.

Juvenile Court Opinion, 11/9/15, at 6-7.

      Juvenile’s assertions at this juncture in his brief contradict those he

made earlier in support of his sufficiency of the evidence challenge at which

time he posited the complainant had never been able to identify him and

that the complainant was confused in his identification of Juvenile and J.G.

at the adjudication hearing. Indeed, when objecting to the Commonwealth’s

attempt to show the complainant his statement to police, counsel for

Juvenile admitted “[t]he witness hasn’t testified that he can recall anything--

-and---so I don’t see the basis of showing him something prepared by

another individual.”   Id. at 74.     After the juvenile court overruled the


                                     - 20 -
J-S55044-16


objection, the complainant read his statement wherein he had indicated the

individual who had placed something to his neck and whose face he

observed had been wearing a red jacket. Id. at 75-76. This statement was

in line with Officer Goshert’s earlier testimony that Juvenile had been

wearing a red hooded sweatshirt and was stopped in the immediate area of

the robbery where the complainant identified him. Id. at 35. In light of the

foregoing, we find no error in the juvenile court’s allowing him to read his

statement to police into the record.8

       Dispositional Order Affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/18/2016




____________________________________________


8
  As the trial court notes, any error in this regard would have been harmless,
as the complainant’s statement was merely cumulative of the substantially
similar, properly admitted testimony of officers regarding the complainant’s
contemporaneous identifications of Juvenile and J.G. as two of the co-
conspirators. Trial Court Opinion, filed 11/9/15, at 7. Moreover, where, as
herein, the juvenile court acted as the finder of fact, it is presumed to know
the law and disregard inadmissible evidence. Commonwealth v. Smith,
97 A.3d 782, 788 (Pa.Super. 2014).



                                          - 21 -